SUMMARY ORDER
Plaintiff-appellant Celestino P. Monclova, pro se, appeals the district court’s grant of summary judgment dismissing his employment discrimination complaint against Joseph Colon and Wackenhut Corrections Corporation.
Upon full consideration of plaintiff-appellant’s argument, we find no error that would lead us to reverse the district court. We note that none of the state claims were dismissed with prejudice.
Accordingly, the judgment of the district court, which is modified to state that all of the state claims are dismissed without prejudice, is AFFIRMED, as modified.